Case 1:15-bk-12576         Doc 63     Filed 11/17/18 Entered 11/17/18 03:11:27                 Desc Main
                                      Document Page 1 of 9



                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO

IN RE:                                                 CASE NO. 15-12576
RANDY J BROWN

DEBTOR(S)




                                   CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing
Certification of Final Payment - Discharge                                                   was served
electronically RQWKHGDWHRIILOLQJWKURXJKWKHFRXUW¶V(&)6\VWHPRQDOO(&)SDUWLFLSDQWVUHJLVWHUHGLQ
this case at the email address registered with the court and

        the creditors and parties in interest as shown on the attached Declaration of Mailing and
Certificate of Service on November 16, 2018 .



                                        /s/      Margaret A. Burks, Esq.
                                                 Margaret A. Burks, Esq.
   Case 1:15-bk-12576           Doc 63      Filed 11/17/18 Entered 11/17/18 03:11:27                   Desc Main
                                            Document Page 2 of 9
                                  IN THE UNITED STATES BANKRUPTCY COURT                                            bknotice
                                         SOUTHERN DISTRICT OF OHIO
                                              WESTERN DIVISION

IN RE:
RANDY J BROWN                                                                      CASE NO. 15-12576
3084 WATSON ROAD                                                                   CHAPTER 13
HAMERSVILLE, OH 45130                                                              JUDGE JEFFERY P. HOPKINS

      Debtor

                         CHAPTER 13 TRUSTEE'S CERTIFICATION OF FINAL PAYMENT
                              AND CASE HISTORY ELIGIBLE FOR DISCHARGE

   The above case having been completed on Oct 22, 2018, the Trustee has filed this Certification of Final Payment and
Case History and has attached a detailed record of all receipts and disbursements. A review of the case file at the
Bankruptcy Court did not reveal any filed proofs of claims other than as herein set forth .

A FINAL REPORT will be filed with the Court after all checks issued by the Trustee have been paid. That report will
account for any receipts and disbursements since the issuance of the Certification of Final Payment and Case History .

Bankruptcy Rule 1007 (b) (7) requires the Chapter 13 debtor to file a statement regarding completion of a course in
personal financial management, prepared as prescribed by the appropriate official form. The statement required by this
section shall be filed by the debtor no later than the last payment made by the debtor as required by the plan or the filing
of a motion for entry of discharge.

Within twenty one (21) days of the filing of this Chapter 13 Trustee's Certification of Final Payment and Case
History, debtors shall file with the Court the "Debtor(s)' Certification Regarding Issuance of Discharge Order".
The form can be viewed on the Trustee's website at www.13network.com .


     1. The case was filed on Jun 30, 2015 and confirmed on Oct 29, 2015. The case is submitted for closing as
        COMPLETED.
     2. The amount paid to the Trustee by or on behalf of the debtor(s) was $64,938.72.
   Case 1:15-bk-12576            Doc 63        Filed 11/17/18 Entered 11/17/18 03:11:27                  Desc Main
                                               Document Page 3 of 9
     3.    The Trustee made disbursements to the creditor(s) listed below:
CREDITOR NAME                 CLASS                          CLAIM AMOUNT         PRINCIPAL PD    INTEREST PD   BALANCE DUE

CITIBANK                      NOT FILED                                  $0.00            $0.00         $0.00          $0.00
  Clm #: 0001               Dividend Paid: 1.00%            Interest Rate: .00%
  COMMENT: ORDER TO VOID LIEN
JILL KECK, ESQ                NOTICE ONLY                                $0.00            $0.00         $0.00          $0.00
  Clm #: 0002                 Dividend Paid: .00%           Interest Rate: .00%
LVNV FUNDING                  NOTICE ONLY                                $0.00            $0.00         $0.00          $0.00
  Clm #: 0003                 Dividend Paid: .00%           Interest Rate: .00%
FIFTH THIRD BANK              UNSECURED CREDITOR                    $29,665.96         $296.66          $0.00          $0.00
  Clm #: 0004                 Dividend Paid: 1.00%          Interest Rate: .00%
  COMMENT: 2ND MORT
THOMAS D. RICHARDS            NOTICE ONLY                                $0.00            $0.00         $0.00          $0.00
  Clm #: 0005                 Dividend Paid: .00%           Interest Rate: .00%
CAVALRY SPV I, LLC            UNSECURED CREDITOR                     $8,846.83          $88.47          $0.00          $0.00
  Clm #: 0006               Dividend Paid: 1.00%            Interest Rate: .00%
  COMMENT: ORDER TO VOID LIEN
BABCOCK, WASSERMAN &          NOTICE ONLY                                $0.00            $0.00         $0.00          $0.00
GREEN
  Clm #: 0007                 Dividend Paid: .00%           Interest Rate: .00%
LVNV FUNDING                  NOT FILED                                  $0.00            $0.00         $0.00          $0.00
  Clm #: 0008               Dividend Paid: 1.00%            Interest Rate: .00%
  COMMENT: ORDER TO VOID LIEN
FCI LENDER SERVICES, INC.     ONGOING MORTGAGE                      $17,979.70       $17,979.70         $0.00          $0.00
  Clm #: 0009              Dividend Paid: 100.00%           Interest Rate: .00%
  COMMENT: OCTOBER 2015- NOVEMBER 2018
FCI LENDER SERVICES, INC.     MORTGAGE ARREARS                      $40,186.10       $40,186.10         $0.00          $0.00
  Clm #: 0010                 Dividend Paid: 100.00%        Interest Rate: .00%
  COMMENT: 1ST MORT
THOMAS D. RICHARDS            NOTICE ONLY                                $0.00            $0.00         $0.00          $0.00
  Clm #: 0011                 Dividend Paid: .00%           Interest Rate: .00%
ATTORNEY GENERAL-STATE      NOT FILED                                    $0.00            $0.00         $0.00          $0.00
OF OHIO
  Clm #: 0012               Dividend Paid: 100.00%          Interest Rate: .00%
  COMMENT: ORDER TO VOID LIEN
OHIO DEPT. OF TAXATION        NOTICE ONLY                                $0.00            $0.00         $0.00          $0.00
  Clm #: 0013                 Dividend Paid: .00%           Interest Rate: .00%
ATTORNEY GENERAL-STATE        NOT FILED                                  $0.00            $0.00         $0.00          $0.00
OF OHIO
  Clm #: 0014                 Dividend Paid: 100.00%        Interest Rate: .00%
VICTORIA D. GARRY, ESQ.       NOTICE ONLY                                $0.00            $0.00         $0.00          $0.00
  Clm #: 0015                 Dividend Paid: .00%           Interest Rate: .00%
FIFTH THIRD BANK              UNSECURED CREDITOR                    $11,471.06         $114.71          $0.00          $0.00
  Clm #: 0016                 Dividend Paid: 1.00%          Interest Rate: .00%
CLIENT SERVICES               NOTICE ONLY                                $0.00            $0.00         $0.00          $0.00
  Clm #: 0017                 Dividend Paid: .00%           Interest Rate: .00%
RESURGENT CAPITAL             UNSECURED CREDITOR                     $2,568.50          $25.68          $0.00          $0.00
SERVICES
  Clm #: 0018                 Dividend Paid: 1.00%          Interest Rate: .00%
LVNV FUNDING                  NOTICE ONLY                                $0.00            $0.00         $0.00          $0.00
  Clm #: 0019                 Dividend Paid: .00%           Interest Rate: .00%
RUMPKE CONSOLIDATED           NOT FILED                                  $0.00            $0.00         $0.00          $0.00
COMPANY
  Clm #: 0020                 Dividend Paid: 1.00%          Interest Rate: .00%
COAST 2 COAST FINANCIAL       NOTICE ONLY                                $0.00            $0.00         $0.00          $0.00
  Clm #: 0021                 Dividend Paid: .00%           Interest Rate: .00%



                                       PAGE 2 - CHAPTER 13 CASE NO. 15-12576
   Case 1:15-bk-12576          Doc 63        Filed 11/17/18 Entered 11/17/18 03:11:27               Desc Main
                                             Document Page 4 of 9
CREDITOR NAME               CLASS                        CLAIM AMOUNT         PRINCIPAL PD   INTEREST PD   BALANCE DUE

VERIZON NORTH               NOT FILED                                $0.00           $0.00         $0.00          $0.00
 Clm #: 0022                Dividend Paid: 1.00%        Interest Rate: .00%
PINNACLE                    NOTICE ONLY                              $0.00           $0.00         $0.00          $0.00
 Clm #: 0023                Dividend Paid: .00%         Interest Rate: .00%
VERIZON NORTH INC           NOT FILED                                $0.00           $0.00         $0.00          $0.00
 Clm #: 0024                Dividend Paid: 1.00%        Interest Rate: .00%
RON SEARS                   ADMIN EXP CLM                          $250.00         $250.00         $0.00          $0.00
 Clm #: 0025                Dividend Paid: 100.00%      Interest Rate: .00%
 COMMENT: APPRAISAL FEE
GERNER & KEARNS CO. LPA     NOTICE ONLY                              $0.00           $0.00         $0.00          $0.00
 Clm #: 0026             Dividend Paid: .00%            Interest Rate: .00%
 COMMENT: NATIONAL HOME INVESTORS, LLC




                                     PAGE 3 - CHAPTER 13 CASE NO. 15-12576
   Case 1:15-bk-12576           Doc 63      Filed 11/17/18 Entered 11/17/18 03:11:27                  Desc Main
                                            Document Page 5 of 9
    4.   Summary of Disbursements:

                    SECURED               PRIORITY            UNSECURED             CONT DEBTS                   TOTAL
CLAIM AMT            $58,165.80               $250.00             $52,552.35                  $0.00          $110,968.15
PRIN. PAID           $58,165.80               $250.00                $525.52                  $0.00           $58,941.32
INT. PAID                 $0.00                 $0.00                  $0.00                  $0.00                $0.00

    5.   Costs of Administration:
The clerk was paid $0.00 through the plan for the filing fee.
The debtor(s)' attorney was allowed $2,000.00 and was paid $2,000.00.
The Trustee was paid $3,228.00 pursuant to 11 U.S.C. 1302.
The Trustee was paid $4.97 for administrative notice fees.
The debtor(s) were charged $0.00 for NSF items.
Refunds to the debtor(s) and/or new trustee total $764.43.

    6.   When relief from stay is granted, or the claim has otherwise been paid, the claim balance due will be reflected as
         zero.




                                     PAGE 4 - CHAPTER 13 CASE NO. 15-12576
   Case 1:15-bk-12576            Doc 63      Filed 11/17/18 Entered 11/17/18 03:11:27                    Desc Main
                                             Document Page 6 of 9
                                  CERTIFICATION AND OPPORTUNITY TO OBJECT

The debtor having completed payments under the plan and the Trustee having filed a Chapter 13 Trustee's Certification
of Final Payment and Case History;

NOTICE is hereby given that if an interested party desires to object to the accounting or to any part thereof they must file
an objection and a request for hearing within thirty (30) days of the service of this Certification or the Court will close the
estate and the Trustee and the surety will be released on the Trustee's bond. Any objection must set forth with specificity
the facts on which the objection is based and be served on the Trustee, debtor(s), and debtor(s)' attorney.

A Trustee's Final Report and Notice to Clerk That Case Can Be Closed will be filed with the Court after all checks issued
by the Trustee have been paid. Creditors - No notice will be given of the filing of the Final Report as this notice is
intended to comply with Fed.R.Bankr.P.5009(a).

MARGARET A. BURKS, Chapter 13 Trustee, does hereby certify the estate has been fully administered except for any
uncleared checks issued by the Trustee and that the attached is an accounting of all receipts and disbursements made
herein as of the date of the issuance of this Trustee's Certification of Final Payment and Case History.


                                                          NOTICE

IF A DEBTOR(S)' CERTIFICATION IS NOT TIMELY FILED, THIS CASE WILL BE CLOSED. IF THE DEBTOR(s)
SUBSEQUENTLY FILES A MOTION TO REOPEN TO ALLOW FOR THE FILING OF THE DEBTOR(S)'
CERTIFICATION, THE DEBTOR MUST PAY THE FULL REOPENING FEE.

                                                                       Respectfully submitted,
                                                                       /s/   Margaret A. Burks, Esq.
                                                                             Margaret A. Burks, Esq.
                                                                             Chapter 13 Trustee
                                                                             Attorney No. OH 0030377

                                                                             Francis J. DiCesare, Esq.
                                                                             Staff Attorney
                                                                             Attorney No. OH 0038798

                                                                             Karolina F. Perr, Esq.
                                                                             Staff Attorney
                                                                             Attorney Reg No. OH 0066193

                                                                             600 Vine Street, Suite 2200
                                                                             Cincinnati, OH 45202
                                                                             (513) 621-4488
                                                                             (513) 621 2643 (Facsimile)
                                                                             mburks@cinn13.org - Correspondence only
                                                                             fdicesare@cinn13.org
                                                                             kperr@cinn13.org




                                      PAGE 5 - CHAPTER 13 CASE NO. 15-12576
       Case 1:15-bk-12576        Doc 63     Filed 11/17/18 Entered 11/17/18 03:11:27              Desc Main
                                            Document Page 7 of 9
                                       United States Bankruptcy Court
                                         Southern District of Ohio
In re:                                                                                  Case No. 15-12576
RANDY J BROWN                                                                           Chapter 13
         Debtor
                                         CERTIFICATE OF SERVICE
District/off: 0648-c           User: 454                    Page 1 of 3                   Date Rcvd: Nov 15, 2018
                               Form ID: COFPD               Total Noticed: 32


Notice by first class mail was sent to the following persons/entities by the Noticing Center on
Nov 16, 2018.
db            +RANDY J BROWN,    3084 WATSON ROAD,    HAMERSVILLE OH 45130-8799
5              ATTORNEY GENERAL OF OHIO,    PO BOX 165021,     COLUMBUS OH 43216-0000
6             +CAVALRY SPV I, LLC,    500 SUMMIT LAKE DRIVE, STE 400,     VALHALLA NY 10595-2321
7             +CITIBANK/SEARS/LVNV,    701 E. 60TH STREET NORTH,     PO BOX 6241,    SIOUX FALLS SD 57117-6241
8             +CLIENT SERVICES, INC.,    3451 HARRY S. TRUMAN BLVD.,     SAINT CHARLES MO 63301-9816
9             +CLIFF G. BABCOCK, ESQ.,    BABCOCK & WASSERMAN, CO., LPA,      55 PUBLIC SQUARE, SUITE 700,
                CLEVELAND OH 44113-1914
10             COAST 2 COAST FINANCIAL SOLUTIONS, INC.,     PO BOX 2092,     THOUSAND OAKS CA 91358-2092
2             +CTF ASSET MANAGEMENT LLC,    C/O FCI LENDER SERVICES, INC.,      PO BOX 27370,
                ANAHEIM HILLS CA 92809-0112
11            +FIFTH THIRD BANK,    5050 KINGSLEY DRIVE,    CINCINNATI OH 45263-0001
12            +FIFTH THIRD BANK,    PO BOX 630041,    CINCINNATI OH 45263-0041
13            +FIFTH THIRD BANK,    PO BOX 9013,    ADDISON TX 75001-9013
14             GE CAPITAL/SAM’S CLUB,    PO BOX 965005,    ORLANDO FL 32896-5005
15            +HOME SERVICING, LLC,    8641 UNITED PLAZA BLVD, STE 302,      BATON ROUGE LA 70809-7002
16            +HOUSEHOLD FINANCE/BENEFICIAL,     PO BOX 3425,    BUFFALO NY 14240-3425
17             INTERNAL REVENUE SERVICE,    INSOLVENCIES,     P.O. BOX 7346,    PHILADELPHIA PA 19101-7346
18             INTERNAL REVENUE SERVICE,    C/O UNITED STATE ATTORNEY GENERAL,
                950 PENNSYLVANIA AVE NW, ROOM B-103,     WASHINGTON DC 20530-0001
19            +INTERNAL REVENUE SERVICE,    C/O UNITED STATES ATTORNEY’S OFFICE,      221 E. 4TH STREET, SUITE 400,
                CINCINNATI OH 45202-4219
20            +JILL A. KECK, ESQ.,    525 VINE STREET,    SUITE 800,    CINCINNATI OH 45202-3171
21            +LVNV FUNDING,    PO BOX 10497,    GREENVILLE SC 29603-0497
22             LVNV FUNDING, LLC ITS SUCCESSORS AND ASSIGNS,      ASSIGNEE OF GE MONEY BANK,
                RESURGENT CAPITAL SERVICES PO BOX 10587,      GREENVILLE SC 29603-0587
23            +MADISON MANAGEMENT SERVICES, LLC,     400 MORRIS AVENUE, STE 222,     DENVILLE NJ 07834-1372
25            +NATIONAL HOME INVESTORS,    707 ALDRIDGE ROAD,     VACAVILLE CA 95688-9561
26            +NATIONAL HOME INVESTORS, LLC,     C/O BSI FINANCIAL SERVICES, INC.,
                1425 GREENWAY DRIVE, SUITE 400,     IRVING TX 75038-2480
27            +OHIO ATTORNEY GENERAL,    COLLECTIONS ENFORCEMENT SECTION,      150 EAST GAY STREET, 21ST FLOOR,
                COLUMBUS OH 43215-3191
28            +OHIO DEPARTMENT OF TAXATION,    PO BOX 530, ATTN: BANKRUPTCY DIVISION,      TIN NO. XXX-XX-7057,
                COLUMBUS OH 43216-0530
29             PINNACLE CREDIT SERVICES,    PO BOX 640,    HOPKINS MN 55343-0640
30            +RON SEARS,    4183 OTTER CREEK DR,    AMELIA OH 45102-1151
31            +RUMPKE,    PO BOX 538701,   CINCINNATI OH 45253-8701
32            +STEPHANIE BROWN,    4591 VILVENS ROAD,    MOUNT ORAB OH 45154-9723
33            +THOMAS D. RICHARDS, ESQ.,    9200 MONTGOMERY ROAD, BUILDING 7B,      CINCINNATI OH 45242-7730
34             VERIZON NORTH,    PO BOX 9688,    MISSION HILLS CA 91346-9688
35            +VERIZON WIRELESS BANKRUPTCY DEPARTMENT,     500 TECHNOLOGY DR,     STE 550,
                SAINT CHARLES MO 63304-2225

Notice by electronic transmission was sent to the following persons/entities by the Noticing Center.
NONE.                                                                                       TOTAL: 0

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
3             FIFTH THIRD BANK
24            MICHELLE P. HICKS
4             NATIONAL HOME INVESTORS, LLC
                                                                                                TOTALS: 3, * 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.
         Case 1:15-bk-12576               Doc 63       Filed 11/17/18 Entered 11/17/18 03:11:27                          Desc Main
                                                       Document Page 8 of 9


 District/off: 0648-c                  User: 454                           Page 2 of 3                          Date Rcvd: Nov 15, 2018
                                       Form ID: COFPD                      Total Noticed: 32


               ***** BYPASSED RECIPIENTS (continued) *****




I, Joseph Speetjens, declare under the penalty of perjury that I have sent the document specified in the Form ID field of this Certificate of
Service to the above listed entities in the manner shown, and prepared the Certificate of Service and that it is true and correct to the best
of my information and belief.




Date: Nov 16, 2018                                       Signature:
      Case 1:15-bk-12576        Doc 63    Filed 11/17/18 Entered 11/17/18 03:11:27           Desc Main
                                          Document Page 9 of 9


District/off: 0648-c         User: 454                   Page 3 of 3                   Date Rcvd: Nov 15, 2018
                             Form ID: COFPD              Total Noticed: 32


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 17, 2018 at the address(es) listed below:
nef           ASST US TRUSTEE (CIN)   OFFICE OF THE US TRUSTEE
nef           GREGORY M. WETHERALL   4030 MT CARMEL TOBASCO RD
nef           MARGARET A BURKS   600 VINE STREET
                                                                                            TOTAL: 3
